                 Case 2:21-cv-00107-APG-NJK Document 22 Filed 09/07/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


DIAMOND RESORTS U.S.
COLLECTION DEVELOPMENT, LLC,                           DEFAULT JUDGMENT IN A CIVIL CASE
                Petitioner,
    v.                                                 Case Number: 2:21-cv-00107-APG-NJK
LAWRENCE ERWIN FAISON and
MICHELLE R. FAISON,

                                 Respondents.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that judgment in favor of Diamond Resorts U.S. Collection Development, LLC and against Lawrence Erwin
Faison and Michelle R. Faison in the amount of $122,401.15 (comprised of $105,549.86 damages and
$16,851.29 accrued interest). IT IS FURTHER ORDERED that post-judgment interest shall accrue on the
judgment from the date of entry until paid in full, as authorized under 28 U.S.C. § 1961.




         9/7/2021
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              Y.A. Williams
                                                             Deputy Clerk
